Citation Nr: 0920939	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1943 to 
April 1946.  He died in July 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that there were no benefits 
accrued and unpaid at the time of the Veteran's death.  The 
appellant's motion for an advance upon the docket was granted 
by the Board in May 2009.  The case is now ready for 
appellate review.

Only in her February 2008 substantive appeal, did the 
appellant initially claim that the determination at issue in 
this appeal included clear and unmistakable error.  Claims of 
clear and unmistakable error (CUE), as defined and described 
at 38 C.F.R. § 3.105 (2007) has been defined by the US Court 
of Appeals for Veterans Claims as a very specific and rare 
type of error of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, there are 
very specific requirements for a valid claim of CUE which 
must be met by a claimant, including allegations that the 
correct facts as they were known at the time were not before 
the adjudicator, that the error is undebatable and the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made, and CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  A claim of CUE has not been 
specifically raised and has certainly not been addressed or 
previously adjudicated by the RO, and is not before the Board 
on appeal.  A claim of CUE by the appellant is referred back 
to the RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  At the time of the Veteran's death, the evidence on file 
shows that no periodic monetary benefits, beyond those 
already paid, were due and unpaid. 


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist veterans in the collection of such evidence.

The appellant was provided VCAA notice prior to the May 2006 
decision in this case.  This notice informed her of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in her possession.  There were already on file the 
administrative records surrounding the Veteran's running 
award of VA nonservice-connected pension benefits, and the 
appellant submitted additional records and expenses in 
advancing her claim for accrued benefits.  All known 
available evidence has been submitted and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With certain exceptions, periodic monetary benefits under the 
laws administered by VA to which an individual was entitled 
at death under existing ratings or decisions, or those based 
upon evidence in the file at the date of death, due and 
unpaid at the time of the veteran's death, shall be paid to a 
veteran's surviving spouse.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.1000(a).

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4): Hayes v. Brown, 4 Vet. App. 353 
(1993).

Analysis:  The only VA benefit the Veteran received during 
his lifetime was a running award of VA nonservice-connected 
pension benefits which had been in effect since November 
2003.  The Veteran's award of pension would not have been 
payable based upon his receipt of excess income but for the 
fact that he had significant exclusions from income, 
including medical expenses, nursing home expenses, medical 
part B, and private medical insurance.  The record shows that 
the Veteran's running award of pension varied based upon the 
amount of expenses claimed and approved during the period 
that the award was in existence, and that the Veteran had 
never been in receipt of full pension benefits, again based 
upon countable income. 

The Veteran died in July 2005, and the record shows that the 
appellant was paid the remaining amount of pension benefits 
payable through the date of his death.  In November 2005, the 
appellant submitted an additional claim with additionally 
listed specific medical and other expenses.  She claimed that 
there were additional medical expenses for the Veteran prior 
to his death which had not previously been considered.  She 
specifically argued that previous filings of routine and 
recurring medical and other expenses which served to reduce 
countable income for pension benefits actually included an 
additional $835.37 in allowable expenses which had not been 
included in the earlier Eligibility Verification Report (VA 
Form 21-8416 from which the Veteran's continuing benefits had 
last been calculated prior to his death, from October 2005).

The RO correctly pointed out in its Statement Of the Case 
that at the time of the Veteran's death in July 2005, he had 
been in receipt of nonservice-connected disability pension, 
with a higher rate paid based upon his need for nursing home 
care, and that nursing home care, Medicare deductibles, and 
health insurance premiums, which were considered recurrent, 
had been automatically deducted from countable income 
prospectively in the amount of $24,000 per year, for the 
calendar year 2005.  

The November 2005 claim for accrued benefits by the appellant 
duplicated many of the expenses which had already been 
considered in calculating the Veteran's periodic payment of 
pension benefits, but the total for all expenses listed in 
her accrued benefits claim still only amounted to $13,995.  
The RO pointed out that the deductible expenses used 
prospectively in the Veteran's running award of pension 
benefits in existence before and up to the time of the 
Veteran's death clearly exceeded the amount included in the 
appellant's current claim for accrued benefits.  The RO 
pointed out that to recalculate benefits paid based upon the 
amount of deductible expenses included in the appellant's 
accrued benefit claim would actually result in an overpayment 
for the period of January through June 2005.  Of course, an 
overpayment of VA pension benefits to the Veteran could not 
be enforced or collected against his surviving spouse, but 
the fact remains that the record shows that the Veteran's 
actual receipt of pension benefits during his lifetime was 
based upon a greater calculation and credit of allowable 
expenses as a deduction from countable income than that which 
was subsequently claimed by the appellant.

Moreover, the law and regulation governing payment of accrued 
benefits clearly provides that accrued benefits must be 
calculated based upon evidence and existing rating decisions 
in evidence on file (or constructively in VA's possession) at 
the time of the Veteran's death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  While there are certain exceptions to 
this rule, an appellant is generally precluded from producing 
evidence subsequent to a Veteran's death which was not 
already on file at the time of the Veteran's death in regards 
to calculation of any accrued benefits payable at the time of 
the Veteran's death.  

The Board has carefully reviewed the evidence on file and 
cannot find any basis for allowing the appellant's claim for 
accrued benefits in the amount of $835.37.  Although she 
submitted a medical expense report some three months after 
the Veteran's death which included some additional medical 
expenses which had not been considered in the Veteran's 
running award, that running award was actually based upon an 
accumulation of expenses, including an annualized amount of 
expenses of some $24,000 of nursing home care, Medicare 
deductibles, and health insurance premiums which actually 
provided the Veteran and the appellant with a greater rate of 
pension benefits during his lifetime than he would otherwise 
have been paid if pension was recalculated using the 
appellant's October 2005 expense report.  Accordingly, no 
accrued benefits are payable.


ORDER

The appeal for accrued benefits of $835.37 is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


